Case 0:21-cv-60097-CMA Document 1-1 Entered on FLSD Docket 01/15/2021 Page 1 of 4




                                    EXHIBIT A
  Case 0:21-cv-60097-CMA Document 1-1 Entered on FLSD Docket 01/15/2021 Page 2 of 4




Reg. No. 5,414,493         Hydrojug, LLC (UTAH LIMITED LIABILITY COMPANY)
                           3714 Jackson Avenue
Registered Feb. 27, 2018   Ogden, UTAH 84403

                           CLASS 21: Reusable plastic water bottles sold empty
Int. Cl.: 21
                           FIRST USE 1-13-2017; IN COMMERCE 1-13-2017
Trademark
                           The mark consists of A single water drop with inset, stylized "H" that forms a dumbbell
Principal Register         weight, the literal element "Hydrojug" set underneath.

                           No claim is made to the exclusive right to use the following apart from the mark as shown:
                           "JUG"

                           SER. NO. 87-420,720, FILED 04-21-2017
  Case 0:21-cv-60097-CMA Document 1-1 Entered on FLSD Docket 01/15/2021 Page 3 of 4




Reg. No. 5,870,021         Hydrojug, LLC (UTAH LIMITED LIABILITY COMPANY)
                           2675 Industrial Drive, Suite 203
Registered Sep. 24, 2019   Ogden, UTAH 84401

                           CLASS 21: Drinking straws; Drinking straws of plastic; Insulating sleeve holder for bottles;
Int. Cl.: 21               Insulating sleeve holders made of neoprene for jars, bottles or cans; Reusable plastic water
                           bottles sold empty
Trademark
                           FIRST USE 1-13-2017; IN COMMERCE 1-13-2017
Principal Register
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           SER. NO. 88-280,581, FILED 01-29-2019
  Case 0:21-cv-60097-CMA Document 1-1 Entered on FLSD Docket 01/15/2021 Page 4 of 4




Reg. No. 6,015,313         Hydrojug, LLC (UTAH LIMITED LIABILITY COMPANY)
                           2675 Industrial Drive, Suite 203
Registered Mar. 17, 2020   Ogden, UTAH 84401

                           CLASS 21: Drinking straws; Drinking straws of plastic; Insulating sleeve holder for bottles;
Int. Cl.: 21, 35           Insulating sleeve holders made of neoprene for jars, bottles or cans
Service Mark               FIRST USE 1-13-2017; IN COMMERCE 1-13-2017

Trademark                  CLASS 35: On-line retail store services featuring hydration products and accessories, namely,
                           water bottles, drinking bottles for sports, and bottle accessories including sleeves, carriers,
Principal Register         and straws

                           FIRST USE 1-13-2017; IN COMMERCE 1-13-2017

                           The mark consists of a single water drop with inset, stylized "H" that forms a dumbbell
                           weight, the literal element "Hydrojug" set underneath.

                           SER. NO. 88-506,224, FILED 07-09-2019
